DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below for the purpose of adding an omitted period mark. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to add a period to the end of the claim as follows: 

12. (Currently Amended) A process for fluxonic processing of photonic synapse events with the fluxonic processor of claim 1, the process comprising: receiving an input photon by the synaptic receiver of the synapse; producing fluxons by the synaptic receiver; receiving the fluxons by the synaptic Josephson isolator from the synaptic receiver; communicating fluxons from the synaptic Josephson isolator to the synaptic integration loop; receiving the fluxons from the synaptic Josephson isolator by the synaptic integration loop; producing a synaptic integrated current from the fluxons by a synaptic coupling inductor; inductively coupling the synaptic integrated current from the synaptic integrated current to a mutual inductor of the dendrite;  49receiving the synaptic integrated current by the mutual inductor from the synaptic integration loop; producing dendrite current in the dendritic receiver loop from receiving the synaptic integrated current; receiving the dendritic current from the dendritic receiver loop by the dendritic Josephson isolator; communicating fluxons from the dendritic Josephson isolator to the dendritic integration loop in response to receiving the dendritic current; receiving fluxons from the dendritic Josephson isolator by the dendritic integration loop; and producing dendritic integrated current as a dendrite signal in response to receiving the fluxons by the dendritic integration loop to fluxonic process receipt of the input photon with the fluxonic processor.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s Remarks () distinguish the instant claim over the best prior art D1 (Design of superconducting optoelectronic networks for neuromorphic computing1) which discloses a fluxonic processor (i.e., having superconducting circuits that are dual to electronic circuits) for fluxonic processing of photonic synapse events (Abstract, 20aJ efficiency per synapse event involving superconducting nanowire single photong detectors, i.e. a fluxonic processing step) where the fluxonic processor comprising: a transmitter (Fig. 1, Tx, LED) that receives neuron signal (electrical input to semiconducting LED) and produces output photons from the neuron signal (the LED light); a neuron in electrical communication with the transmitter and that receives a dendrite signal (Fig. 2, “In the hardware platform proposed here, each neuron will have a waveguide exiting the LED and leading to many branching waveguides, which we liken to the axon and its arbor, and another set of integrating waveguides combining signals received from upstream neurons, which we liken to the dendritic arbor, as shown schematically in Fig. 1.”), produces the neuron signal from the dendrite signal (id), and communicates the neuron signal to the transmitter (id, axon and dendrite waveguides, and Fig. 1); a dendrite in electrical communication with the neuron and that receives a synapse signal (id, axon and dendrite waveguides), produces the dendrite signal from the synapse signal, and communicates the dendrite signal to the neuron (id, axon and dendrite waveguides). 
D1 does not explicitly show the dendrite comprising: a dendritic receiver loop that receives the synapse signal from a synapse and produces dendrite receiver fluxons; a dendritic Josephson isolator in communication with the dendritic receiver loop and that receives the dendrite receiver fluxons from the dendritic receiver loop; and a dendritic integration loop that receives the dendrite receiver fluxons from the dendritic Josephson isolator and produces the dendrite signal from the dendrite receiver fluxons; and the synapse in electrical communication with the dendrite and that receives an input photon, produces the synapse signal from the input photon, and communicates the synapse signal to the dendrite, the synapse comprising: a synaptic receiver that receives the input photon and produces synaptic receiver fluxons; a synaptic Josephson isolator in communication with the synaptic receiver and that receives the synaptic receiver fluxons from the dendritic receiver loop; and a synaptic integration loop that receives the synaptic receiver fluxons from the synaptic Josephson isolator and produces the synapse signal from the synaptic receiver fluxons. 
The prior art when taken alone or in combination does not remedy these deficiencies. Therefore the claim is allowable over the prior art.
In re 2-15, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally discloses coupling between superconducting and photonic devices for the purpose of performing information processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 Jeffrey M. Shainline, Sonia M. Buckley, Richard P. Mirin, and Sae Woo Nam. Neuromorphic computing with integrated photonics and superconductors. 2016 IEEE International Conference on Rebooting Computing (ICRC). (Year: 2016)